DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to applicant’s arguments (filed 5/27/2022, pages 8-11) have been fully considered and are persuasive.  Accordingly, the 102 rejection of claims 1, 4, 5, 16-18, and 21-23 have been withdrawn by examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
8. (Currently Amended) The scleral contact lens of claim [[8]]6, wherein the blind holes are arranged in a hexagonal pattern.
9. (Currently Amended) The scleral contact lens of claim [[8]]6, wherein the blind holes are frustums.





Reasons for Allowance/Examiner’s Comments
Claims 1-23 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a scleral contact lens comprising “wherein at least one of the core's outer surface and the covering's inner surface comprises a patterned structure, the patterned structure has a plurality of recesses interspersed with a plurality of supports, the core and covering contact each other at the supports, and the recesses form the interstitial cavity”, along with other claim limitations. Claims 4-9 and 11-20 are allowable due to pendency on independent claim 1.
Specifically regarding the allowability of amended independent claim 2:  The prior art of record does not disclose or suggest a scleral contact lens comprising “the covering's inner surface comprises the patterned structure”, along with other claim limitations. Claim 3 is allowable due to pendency on independent claim 2.
Specifically regarding the allowability of amended independent claim 10:  The prior art of record does not disclose or suggest a scleral contact lens comprising “the patterned structure comprises a plurality of grooves”, along with other claim limitations.
Specifically regarding the allowability of independent claim 21:  The prior art of record does not disclose or suggest a contact lens comprising “wherein at least one of the core's outer surface and the outer covering's inner surface comprises a plurality of recesses interspersed with a plurality of supports, the core and the outer covering contacting each other at the supports, and the recesses forming the first interstitial cavity”, along with other claim limitations. Claims 22-23 are allowable due to pendency on independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim et al. (US 2016/0091737), Kim et al. (US 2019/0250432), Kim et al. (US 10,359,648), and Kim et al. (US 10,754,178) are cited to show similar contact lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872